 In theMatter of THE TIMKEN ROLLER BEARINGCOMPANYandUNITEDSTEELWORKERSOF AMERICA,(C.I.0.)Case No. 8-C-1815.-Decided August 06, 1946Mr. Louis S. Belkin,for the Board.Messrs. Lynch, Day, Lynch, Cope and Ketterer,byMessrs. John G,Ketterer, Don W. Raley,andG. H. Turner,of Canton, Ohio, for therespondent.Messrs. Herschel Kriger, I: W. Abel,andFinas Reynolds,on Canton,Ohio, andMr. Frank Donner,ofWashington, D. C., for the Union.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDORDEROn February 6, 1946, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action; as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe respondent had not engaged in other unfair labor practices allegedin the complaint and recommended that the complaint be dismissedas to them.Thereafter, the Union and the respondent filed exceptionsto the Intermediate Report and supporting briefs.Oral argument, inwhich the respondent and the Union participated, was held beforethe Board in Washington, D. C., on May 21, 1946.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate,Report, the exceptions and briefs of the parties, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner except as they are inconsistentwith our findings and order hereinafter set forth.1.In-view of the circumstances hereinafter disclosed, we are unani-mously of the opinion that the Union may not now invoke our aidwith respect to the issue concerning the Employees' Manual.On70 N. L. R. B., No. 39.500I THE TIMKEM ROLLER BEARING COMPANY501June 13, 1945, following the respondent's refusal to bargain as tothis matter, the Union, pursuant to the terms of the 1943 agreementunder which the parties then were operating, submitted this contro-versy to the American Arbitration Association for arbitration.Therespondent, although at first refusing to refer this matter to arbitra-tion, subsequently consented that there be submitted to the arbitratoronly the question as to whether the dispute is arbitrable within themeaning of the 1943 agreement. On July 2, 1945, the Union also filedits original charge before the Board as to this issue. It'did not there-after attempt to withdraw from the arbitration proceeding, as statedby the Trial Examiner, but on July 6, 1945, it, advised the AmericanArbitration Association that "the arbitrator selected should determinewhether or not the case is arbitrable and if so, he should also determinethe merits of the case.". Although in the course of the arbitrationhearing, the Union requested that further consideration of the casebe suspended pending disposition of the charges before the Board,the arbitrator nevertheless completed the hearing and, on September28, 1945,1 before the issuance of the complaint herein, rendered adecision on the merits in favor of the respondent.It is evident that the Union has concurrently utilized two forumsfor the purpose of litigating the matter here in dispute.Although thearbitrator determined the issues before him within the framework ofthe 1943 agreement and expressly refrained from prejudicing therights of either party before the Board, it would not comport withthe sound exercise of our administrative discretion to permit the Unionto seek redress under the Act after having initiated arbitration pro-ceedings which, at the Union's request, resulted in a determinationupon the merits? In the interest of ending litigation and otherwiseeffectuating the policies of the Act, we shall dismiss that portion ofthe complaint relating to the respondent's refusal to bargain as tothe Employees' Manual.Although, for the reasons stated above, we have dismissed the com-plaint as to the Employees' Manual, we do not concur with the re-spondent's contention that by submitting this matter to arbitration itfulfilled its obligation to bargain.As indicated in the IntermediateReport, the record discloses that the respondent in fact refused tobargain as to this issue for the reason that the promulgation and is-suance of an employees' manual rests within its managerial preroga-'The Trial Examiner inadvertentlyrefers tothis date as November 10, 1944.zWe do not thereby imply that the determination of an arbitratoris binding upon theBoard.Section 10 (a) of the Actprovidesthat the powerof the Board to prevent unfairlabor practicesaffecting commerce"shall be exclusive and shallnot beaffected by anyother means of adjustment or prevention that has been or may be establishedby agree-ment, code,law, or otherwise."Cf.N. L. R. B. v. NewarkMorning Ledger Company,120 F. (2d) 262(C. C A. 3), cert. denied 314 U. S. 693;N. L. R. B. v. WaltDisney Pro-ductions,146 F.(2d) 44,48 (C. C.A. 9), cert. denied 65 U.S. 1025. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive.In support of its position, the respondent also asserts that em-ployees aggrieved by the improper' administration of rules containedin the Manual may seek redress through the contract grievanceprocedure.The Employees' Manual includes various rules which affect workingconditions in the plant and some rules afe of the type which, withoutadequate qualifications and safeguards, may be unduly restrictive oflegitimate concerted activities .3An employer has an affirmative duty,as a continuing part of the collective bargaining process, to negotiateas to such matters with the employees' statutory representative.Thisview is not inconsistent with management's right, as enunciated by thearbitrator, to formulate and publicize rules of conduct for its employ-ees; it simply means that, insofar as the exercise of this managerialprerogative affects the employees' working cgnditiolis in their day-to-day relationship with their employer, the representative of the unithas a right to be consulted.Nor is collective bargaining, as thusviewed, delimited by a grievance procedure, established by contract, asexists here, which normally entails the presentation of claims by indi-viduals or small groups respecting their own individual or group in-terests.Any other view would preclude the statutory representativefrom bargaining as to matters concerning which no individual griev-ance may exist but which affect the working conditions of the employ-ees collectively .4We therefore agree with the Trial Examiner thatthe respondent's refusal to negotiate as to the Employees' Manual wasnot in conformity with the requirements of the Act, but in the circum-stances of this case, we shall not as a matter of policy exercise ourjurisdiction to sustain his findings with regard thereto.2.We do not agree with the Trial Examiner's finding that, by uni-laterally requesting employees'to work overtime without consulting theUnion, the respondent refused to bargain.At the hearing, Reynolds,president of the Union, testified that, following the plant's reversionfrom a 48-hour week to a 40-hour week after V-J day, employees wererequired to work overtime to such an extent that a majority were work-ing 48 hours a week. The Union contends that, by thus extending thework-week without union approval, the respondent violated the terms3For instance, rules which prohibit distribution of literature and other printed matteron company premises or engaging in strikes and other interruptions of work. See alsoIntermediate Report, footnote 7.Various penalities are prescribed in the Employees'Manual for violations of the rules.ACfMatter of Aluminum Ore Company,39 N. L R. B. 1286, 1296, enf'd as mod.131 F. (2d) 485 (C C.A. 7) ; Matter of Westinghouse Air Brake Company,25 N L R. B.1312, 1326-1327,,enf'd as mod. 120 F. (2d) 1004 (C. C. A.8) ; Matter of South CarolinaGranite Company,58 N. L. R. B. 1448, 1461.For similar reasons, as well as those stated by the Trial Examiner in his IntermediateReport, the respondent's contention, in justifying its refusal to bargain with respect toother issues, that employees have not presented grievances in connection with suchissues,is likewise unsound. THE TIMKEM ROLLER BEARING COMPANY503of the 1943 agreement,5and thereby unilaterally changed the length ofthe work-week in violation of Section 8 (5) of the Act.On the otherhand, the respondent maintains that, because of a labor shortage andother reasons, it offered overtime to employees upon a voluntary basisand that employees were not penalized for their refusal to comply.Glenn, the respondent's general superintendent, testified that as of theweek beginning August 19, 1945, about 25 percent of the employees inabout 80 percent of the departments were offered overtime work andthat by October 7,1945, the offer was extended to about 50 percent ofthe employees in about 95 percent of the departments."He also testi-fied that about 60 percent of the employees to whom such offer wasmade reported for work during a 2-week period followingV-J day,but the number thereafter decreased to about 2 percent as a result ofUnion opposition.The evidence also reveals that at a conference withthe respondenton August27, 1945, the Union objected to any practicethat would preclude employees from working overtime in certaininstances.Especially important,the 1943agreement contemplates that em-ployees may work overtime and provides a deterrent in the form ofpremium wages for work performed in excess of 8 hours a day or 40hours a week.7That was the parties' bargain,and could only havemeant that they always anticipated that individual employees wouldbe expected to work additional hours from time to time, without newcollective negotiations being necessary in each instance.In this context,we are unable to find,as did theTrial Examiner, thatconsultationwith the Unionis necessary when employees are asked towork overtime,nor are we able to read any such provisions into theagreement.The evidence is not sufficient to warrant a finding that therespondent effectuated a change in the length of the workweek, asalleged in the complaint."Notwithstandingplant reversion to a 40-hour week afterV-J day, therespondent and the Union contemplatedthat there would be some overtime.Although therespondent extendedthe offer of overtime to a substantial number of employees,this, initself, does not establish a change in the workweek.We thereforeThe contract provisions referred to by the Union are :'SECTIONIII.(2)The normal hours of work shall be eight (8) per day and forty(40) per week. * * *(3)There shall be no change in the daily hours of work unlesssuch change befirstmutually agreed upon between the Company and the Union.OEmployees in the percentages mentioned did not work overtime, as stated by the TrialExaminer, but were offered overtime.I See Intermediate Report, footnote 9, for the language of the 1943agreement relatingto overtime work.IThe complaint alleges, in substance, that the respondent unilaterallyannounced andeffectuated an eight-hour increase in the workweek for a substantial portion of theemployees without consulting the Union, and that the respondent refused to accede to arequest tobargain asto the changein working hours. 504 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall dismiss that portion of the complaint relating to the respondent'srefusal to bargain as to the so-called overtime issue.3.The Trial Examiner found that the respondent unlawfully re-fused to bargain concerning a, lack of sufficient employees in the 10-inchmill and with respect to the working schedules of maintenance em-ployees.He inadvertently omitted to state that, by letter dated Octo-ber 17, 1945, subsequent to the strike, the Union requesteda meetingas to these matters, and that in its response of October '19, 1945, therespondent refused to accede to this request.We hereby correct theIntermediate Report by including herein such omissions, and as thuscorrected, all agree with the Trial Examiner's findings .9By suchrefusal to bargain concerning a lack of sufficient employees in the 10-inch mill and by the refusal to bargain concerning the working sched-ules of maintenance employees, and by each of them, the respondentrefused to bargain within the meaning of Section 8 (5) of the Act.4.The Trial Examiner found that the respondent unlawfully're-fused to bargain with the Union (1) by unilaterally effecting a changein the working conditions in department 180 and by refusing to discussthe matter with the Union; (2) by refusing to bargain regarding thesubcontracting of work; and (3) by refusing to bargain'concerningthe work schedules of pitcrane hands in department 19,910 For thereasons stated in the Intermediate Report and those previously men-tioned hereinabove, we all agree with the Trial Examiner's findingsas to these matters.By such acts, and each of them, the respondent re-fused to bargain within the meaning of Section 8 (5) of the Act.THE REMEDYThe Union in its exceptions and supporting brief requests, in sub-stance, that the changes instituted by the respondent's unlawful uni-lateral action be revoked and that the working conditions existingprior to such unilateral action be restored.We have found that therespondent's unilateral action in changing the working conditionsin department 180 without consulting the Union and its refusal to0We also concur with the Trial Examiner's conclusion that the existence of a strikeallegedly in violation of a no-strike clause does not impair the obligation to bargain. Itis the declared policy ofthe Act tomitigate and eliminate obstructions to the free flowof commerce by encouraging the practice and prpcedure of collective bargaining.A no-strike clause is designed to keep disputes from interrupting the respondent's operationsbut, as the case under consideration amply demonstrates it constitutes no guarantee thatsuch interruptions will not occur.Unless the statutory duty to bargain collectively isheld to remain in force even after a labor contract previously made has been broken, thepurpose of the Act to promote industrial peace through collective bargaining will beattainedonlyin small measureConsequently,the refusal of the respondent to bargainwith the Union after the strike is a violation of Section 8 (5) of the Act.CfN. L. R. B.v.Highland Shoe,Inc,119 F.(2d) 218(C.C.A. 1);Matter ofConsumers Veneer &Lumber Company,63 N. L R. B.17, 25, 40._10 In his concluding findings in the Intermediate Report,the Trial Examiner inadvertentlyreferred to department 199 as department 180. THE TIMKEN ROLLER BEARING COMPANY505bargain with respect thereto is violative of Section 8 (5) of the Act.The Union's proposed remedy therefore is solely applicable to theunilateral change in working conditions effectuated by the respondentin this department.However, we note that the subject matter of theUnion's complaint with respect thereto has now been settled by theterms of a new contract entered into by the parties subsequent to theclose of the hearing herein?1We, therefore, shall withhold the affirma-tive action requested by the Union.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Timken Roller BearingCompany, Canton, Ohio, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Refusing to bargain collectively with United Steelworkers ofAmerica (C. I. 0.), as the exclusive representative of all productionand maintenance employees at the respondent's bearing, steel, andtube plants at Canton, Ohio, its steel and tube plant and bearing plantatGambrinus, Ohio, and its plants at Wooster, Mt. Vernon, andColumbus, Ohio, excluding foremen, assistant foremen, or supervisorsin charge of any class of labor, bricklayers, watchmen, guards, factoryclerks or other clerical workers, and salaried employees, in respect tolabor disputes, grievances, rates of pay, wages, hours of work, andother terms or conditions of employment and particularly withrespect to the change of working conditions in department 180, thesub-contracting of work, the lack of sufficient employees in the 10-inchmill, the working schedules of the maintenance employees, and theworking schedules of the pit-crane hands;(b)Unilaterallymaking changes without consulting the Unionreferred to above with respect to rates of pay, wages, hours of work,and other terms or conditions of employment;(c)Any other acts in any manner interfering with the efforts ofUnited Steelworkers of America (C. I. 0.) to negotiate on behalfof the respondent's employees in the appropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Steelworkersof America (C. I. 0.), as the exclusive representative of all produc-tion and maintenance employees at the respondent's bearing, steel,"At the oral argument before the Board, we granted the respondent'smotion, whichthe Union did not oppose, that the record be reopened and that the contract entered intobetween the parties on April 22, 1946,be made part of the record. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDand tube plants at Canton,Ohio, its steel and tube plant and bearingplant at Gambrinus,Ohio, and its plants at Wooster,Mt. Vernon,and Columbus,Ohio, excluding foremen, assistant foremen, or super-visors in charge of any class of labor, bricklayers,watchmen, guards,factory clerks,or other clerical workers, and salaried employees, inrespect to labor disputes,grievances,rates of pay,wages, hours ofwork, and other terms or conditions of employment,and particularly,bargain collectively with respect to the change of working conditionsin department 180, the sub-contracting of work; the lack of sufficientemployees in the 10-inch mill,the working schedules of the main-tenance employees,and the working schedules of the pit-crane hands;(b)Post immediately in conspicuous places throughout its Canton,Gambrinus,Wooster,Mt. Vernon,and Columbus,Ohio, plants,copiesof the notice attached hereto and marked "Appendix A."Copies ofsaid notice,to be furnished by the Regional Director for the EighthRegion, shall,after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty(60) consecutive days thereafter, inconspicuous places, including all places where the respondent cus-tomarily posts notices to its employees.Reasonable steps shall betaken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Eighth Region in writing,within ten(10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent violated Section 8 (1)of the Act independently of its.conduct in violation of Section 8 (5)of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant,to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not refuse to bargain collectively with the United Steel-workers of America (C. I. 0.) as the exclusive representative ofthe employees in the unit described below, and particularly withrespect to the change of working conditions in department 180,the subcontracting of work, the lack of sufficient employees in the10-inch mill, the working schedules of maintenance employees,and the working schedules of pit crane hands. THE TIMKEN ROLLER BEARING COMPANY507We will not unilaterally make any changes with respect to ratesof pay, wages, hours of work, and other terms or conditions ofemployment.We will not in anymannerinterfere with the efforts of theUnited Steelworkers of America (C. I. 0.) to negotiate on behalfof our employees in the appropriate unit.We will bargain collectively with United Steelworkers ofAmerica (C. I. 0.) as the exclusive representative of our em-ployees in the bargaining unit described below.THE BARGAINING UNIT IS:All production and maintenance employees in our bearing,steel.3 and tube plants at Canton, Ohio, our steel and tubeplant and bearing plant at Gambrinus, Ohio, and our plantsatWooster, Mt. Vernon, and Columbus, Ohio, excluding fore--men, assistant foremen, or supervisors in charge of any classof labor, bricklayers, watchmen, guards, factory clerks, orother clerical workers, and salaried employees.------------------------(Employer)By ------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.MR. GERARD D. REILLY, concurring in part, dissenting in part :This record does contain evidence of certain instances in which therespondent refused to bargain with the certified representative withrespect to matters not inchided in the contract. I refer particularlyto the controversy over the working schedule of maintenance em-ployees, as well as respondent's refusal to meet with the Union to dis-cuss the alleged lack of sufficient employees in the 10-inch mill.For the reasons which I noted in my separate opinion in theMatterof J. H. Allisoncase,12 I cannot agree with the principal theory uponwhich this case was tried, namely, the existence of a duty to bargainon matters already covered by the collective bargaining agreement.It seems to me that an employer during the life of such an agreementhas no duty to meet with the union to discuss changes in the contractterms.Of course if there is an instance of a mis-application of thecontract provisions, that is something different.But such a questionshould be resolved by resorting to the grievance procedure, and forthat reason I feel that this company did not violate the law in insist-1270 N L R B. 377, decision issued August 26, 1946 508DECISIONSOF NATIONALLABOR RELATIONS BOARDing that theissuanceof the employees'manual bedisposed of underthe machinery established in the agreement. I should therefore con-cur with theBoard's reversalof the Trial Examiner on this issue onthis further ground.I also concur with the majority's opinion with respect to the so-called "unilateral change in the work-week."The agreement itself,by permitting overtime work if certain penalty overtime was paid,gave the employer the option of increasing the schedule of hours,providedhe was willing to pay the penalty exacted by the contract.This caseis a peculiarone in that it is difficult, under establishedrules of decision of this Board and the courts, to approve the positiontaken by either of the contending parties. I cannot agree with theproposition advanced by the company that certain issues affectingwages, hours, and the working conditions of the employees in the bar-gaining unit are not a proper subject for collective bargaining butrather fall within the nebulous area described as a management pre-rogative.At the same time, to accept the Union's thesis that, evenafter bargaining negotiations have resulted in a contract, the contractshould never be construed as- depriving the bargaining representativeof the right to open upall issuesfor re-negotiation, would seem to meto destroy all stability in the collective bargaining relationship andmake a mockery of the emphasis which this Board has placed uponreducing the issues adjusted in the bargaining process to the form ofa writtenagreement 19MR. JOHN M. HOUSTON, dissenting in part :I would sustain the Trial Examiner's finding that the respondentviolated Section 8 (5) by instituting widespread changes in workinghours without prior consultation with the Union.The record is clearthat the respondent sought to effect a substantial change in the workweek contrary to the terms of its collective bargaining contract withthe Union.14Overtime hours of work are concededly a bargainableissue.It follows that an employer owes a duty to discuss proposedmodifications in this connection,Admittedly this employer did notdo so.We should remedy this violation as well as the others foundin this case.INTERMEDIATE REPORTMr. Louis S. Belkin,for the Board.Lynch, Day, Cope and Ketterer, by Messrs. John G. KettererandDon. W. Raley,of Canton, Ohio, andMr. G. H. Turner,of Canton, Ohio, for the respondentMessrs Herschel Kriger, I. 1V. Abel,andFanas Reynolds,of Canton, Ohio, forthe Union.isN L R B. v. H J. HeinzCo.,311 U S 514"See Section III (3)of the contract,footnoted in the majority decision. THE TIMKEN ROLLER BEARING COMPANYSTATEMENTOF THE CASE509Upon a second amended charge filed on October 18, 1945, by United Steelworkersof America (C. I. 0.), herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Eighth Region(Cleveland, Ohio), issued an amended complaint dated October 30, 1945, againstThe Timken Roller Bearing Company, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.The respondent filed an answer dated November 8, 1945, in which it admitted someof the allegations of the complaint, but denied that it had engaged in any unfairlabor practices.Pursuant to notice, a hearing was held from November 13 to 21, 1945, at Canton,Ohio, before Horace A. Ruckel, the undersigned Trial Examiner duly appointedby the Chief Trial ExaminerThe Board, the respondent, and the Union wererepresented by counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.Upon the opening of the hearing,counsel for the respondent moved to make the complaint more definite and cer-tain.The undersigned granted this motion in part.'During the course of thehearing the undersigned granted a motion by counsel for the Board further toamend the complaint, and on November 14 amendments to the complaint werefiled.With respect to the unfair labor practices, the complaint, as amended, allegedin substance that the respondent (1) since July 14, 1942, has failed and refusedto bargain collectively with the Union although the Union has been the repre-sentative of a majority of the employees in an appropriate unit, and (2) sinceabout February 1, 1944, has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act by making dis-paraging remarks concerning the Union, by removing union bulletins and othermaterial posted on bulletin boards maintained for use by the Union, and byurging supervisors to keep, and by keeping, activities of union members undersurveillance.NThe respondent amended its answer to deny the allegations of the complaintas amended.Upon the conclusion of the Board's case the undersigned granted a motion bycounsel for the respondent to dismiss certain allegations of the complaint forwant of evidence and'denied his motion to dismiss it in other particulars and as awhole.2At the conclusion of the hearing counsel for the Board moved to conformthe pleadings to the proof in formal matters, and counsel for the respondentrenewed his motion to dismiss the complaint as a whole. The undersignedgranted the motion of counsel for the Board and reserved ruling on the motionof counsel for the respondent. It is hereby denied.Counsel's motion was that the names of supervisory employees alleged to have madestatements hostile to the Union be furnished, together with information as to the placeand approximate date when such statements were alleged to have been made.This infor-mation was given counsel for the respondent in accordance with the Trial Examiner'sruling2The allegations which the Trial Examiner dismissed were that the respondent refusedto bargain collectively by (a) unilaterally instituting new and revised work schedules indepartment 190 ; (b) unilaterally effectuating a stagger system in allocating work indepartment 73, and by (c) refusing to discuss with the Union the discharge of an employee.No evidence was offered in support of these allegations. 510'DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties were advised that they might argue orally before the Trial Exam-iner, and might file briefs with the Trial Examiner by December 5, 1945.Nooral argument was had. Subsequently, the time within which briefs might befiled was extended-to December 19.The Board, the Union, and the respondenthave filed briefs.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following0FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is an Ohio corporation having its principal office and place ofbusiness at Canton, Ohio. It is engaged in the manufacture of bearings, steeltubing, and rock bits. It operates plants at Canton, Gambrinus, Wooster, Mt.Vernon, and Columbus, Ohio.During the calendar year 1944 the respondent used'materials consisting principally of pig iron, steel, and scrap, in excess of$20,000,000 in value, of which approximately 50 percent was shipped to it frompoints outside the State of OhioDuring the same period the value of the re-spondent's finished products amounted to more than $100,000,000, of whichapproximately 50 percent was shipped by it to purchasers outside the State ofOhio.The respondent admits that it is engaged in commerce within the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization admitting employeesof the respondent to membership. It is affiliated with the Congress of Indus-trial Organizations.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit and representation by the Union of a majority thereinThe complaint alleges, the answer admits, and the undersigned finds, that allproduction and maintenance workers in the respondent's bearing, steel, andtube plants at Canton, Ohio, its steel and tube plant 'and bearing plant atGambrinus, Ohio, and its plants at Wooster, Alt Vernon, and Columbus, Ohio,excluding foremen, assistant foremen, or supervisors in charge of any class oflabor, bricklayers, watchmen, guards, factory clerks or other clerical workers,and salaried employees, constitute a unit appropriate for collective bargainingwithin the meaning of Section 9 (b) of the Act.On or about July 31, 1942, following a consent election on July 14 among theemployees in the appropriate unit, the Board certified the Union as the collec-tive bargaining representative of the employees within the unit.'On February19, 1943, the respondent and the Union entered into a contract covering suchemployees.,The undersigned finds that on July 14, 1942, and at all times thereafter, theUnion was the duly designated representative of a majority of the employees inthe appropriate unit, and that by virtue of Section 9 (a) of the Act, was onJuly 14, 1942, and thereafter, the exclusive representative of all employees in3Timken Roller Bearing Company,42 N. L R B. 1190 THE TIMKEN ROLLER BEARING -COMPANY511such unit for the purposes of collective bargaining with respect to rates of pay,wages, hours, and other conditions of employment.2.The refusal to bargain(a)The issuesThe specific issues pertaining to the refusal to bargain are presented by theallegations that the respondent (1) on or about lIay 1, 1945, unilaterally andwithout prior consultation with the Union, issued an employee manual settingforth certain plant rules and penalties for their infringement, and, thoughtrequested, refused to bargain concerning the matter with the Union; (2) on orabout September 14, 1945, unilaterally effected an increase of 8 hours in thework week of a substantial number of employees within the appropriate unit,and thereafter, though requested, refused to, bargain with the Union respectingthematter; (3) unilaterally effected a change in the working conditions ofemployees in Department 180 by announcing and effectuating such change with-out consulting the Union and refusing to bargain with the Union when requestedto do so; (4) on or about October 1, 1945, refused to bargain with the Unionwith respect to the continuance of a practice of sub-contracting certain produc-tion and maintenance work to private contractors; (5) refused to bargain con-cerning a lack of sufficient employees in the respondent's 10-inch mill ; (6 )-refused to bargain concerning the working schedules of maintenance workers;(7) on or about October 16, 1945, refused to bargain with the Union with,respect to the working schedules of pit crane hands in Department 180.There is a minimum of dispute as to the factual situation revealed by therecord.In general, the respondent does not deny that it failed and refused,and fails and refuses,to discuss with the Union the several matters embracedby the allegations of the complaint. It defends its conduct in this respect onthe grounds that the Board has no jurisdiction to order an employer to bar-gain collectively after the parties have reached a contract; that certain of thematters in question are not proper subjects for collective bargaining; that aso-called"management"clause in the current contract'between the respondentand the Union reserves to the respondent the right to act unilaterally on mat-ters other than those customarily embraced by the phrase"wages, hours, andworking conditions" ;that the established grievance procedure'must be resortedto before the respondent may properly be charged with the failure to bargain°This contract,referred to in the record as the 1943 contract,recognized the Union asthe bargaining representative of the employees in the unit hereinbefore found to be appro-priate.The clause in question reads as followsSection IV-ManagementThe management of the works and thedirectionof the workingforces,including the,right to,hire, suspend or discharge for proper cause, or transfer,and the right torelieve employeesfrom dutybecause oflack of work, or for otherlegitimate reasons,is vested exclusively in the Company, provided that thiswill not be used for purposes-of discrimination against anymember of the Union.The grievanceprocedure consisted of four steps:(1) thepresentationof thegrievanceto the department foreman by the Union representative; (2) grievances not adjusted bythe foreman to be reduced towriting and discussedby the Union's representative and theDepartmentSuperintendent;(3) if the Department Superintendent is unsuccessful inadjustingthe grievance,then the grievance committee of the Union may present thegrievance to a duly designated representative of the management;(4) if,the grievanceis not settled bythe previousstep, thenitmay be jointly presented to a representative ofthe management by an International representative of the Union and the grievance com-mittee.The contract further provided as follows :Step 5. Anygrievance or disputeinvolvingthe interpretation or application of this- 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD,collectively; that in at least one instance the Union resorted to the arbitrationprovided for by the contract, and obtained an unfavorable decision, all of whichshould i bar a finding of unfair labor practices based upon the respondent'ssubsequent refusal to bargain on the matter, in view of a provision in the 1943contract that an award of an arbitrator should be final and binding on theparties ; and that it was not obliged to bargain with the Union while the Unionwas on strike.'(b)Specific mutters on which the respondent has refused to bargain(1)The Employees' ManualFor many years the respondent has issued and delivered to employees copiesof a book of rules and instructions.These rules were revised and reissued onMay 28, 1945, under the title ofEmployees Manual.This was done withoutprior notice to, or consultation with, the Union. Shortly prior to the date ofthe formal issuance, however, the proposed issuance came to the attention of theUnion, and on May 11 the Union wrote the respondent protesting its publicationwithout consulting the Union, and objecting to certain specific rules.On May 31,the Union again wrote the respondent, in part as follows :We have examined the Employees' Manuel (sic) which was recentlydistributed to all of our members of the Canton and Gambrinus Divisions.We find this Manuel to be in violation of the provisions of the existingcontract between the Company and the Union.We further find that it isnot in compliance with the provisions of the National Labor Relations Act.Since the Employees' Manuel is the proper subject for a grievance of ageneral nature, we should like to meet with the duly designated repre-sentatives of the Company at their earliest convenience to register our pro-test against the aforementioned Employees' Manuel'The respondent replied to the Union's last letter on June 4, in part as follows:You also stated in your letter that you thought that the Employees'Manual was a proper subject for a grievance of a general nature. To thiscontract not adjusted in the preceding steps shall be submitted to arbitration underthe rules of the American Arbitration Association, provided, however, thata.The Company may elect in any particular case to have the grievance or disputeconsidered, before it is submitted to arbitration, by the President or a director of theCompany with the International President of the International Union or any oneof the Assistants to the International President, or the International Secretary of theInternational Union, and,-bBy mutual consent of both parties the grievance or dispute may be submitted toarbitration at any stage in the grievance procedure.The award of the arbitratorshall be final and binding on both parties and the expenses of the arbitration shallbe borne equally by them.A strike took place on October 15, 1945, which was concluded during the course of thehearing.The 1943 contract contains a no-strike, no-lockout clause.The circumstancessurrounding the calling of the strike are hereinafter related.'The Union particularly objected to the "voluntary quit" rule, which provided that anunauthorized absence of 7 days by an employee would be treated as a voluntary quittingof employment.No rule of this nature was in effect at the time the 1943 contract wassignedIn addition to this rule, rules on the following subjects were included in theManual which were not included among the rules existing at the execution of the contract :unauthorized absences,of less than 7 days; threatening or interfering with fellow employ-ees , deliberately restricting output or persuading others to do so; the making of false ormalicious statements concerning any employee, the respondent, or its products ; loafing onthe job and repeated violations of conduct or safety rules.The record also discloses that other rules existing at the time of the execution of thecontract were amended so as to increase the severity of the penalty for their infringement.I THE. TIMKEN ROLLER BEARING COMPANY513statement, we do not agree. It is a generally and widely recognized functionof management to prescribe the rules of conduct of employees in connectionwith their employment.You stated' in the last paragraph of your letter that you wished to protestand discuss the forms which have been prepared in connection with "leavesof absence."This is likewise a rule of conduct matter and in itself is nota proper subject of grievance on the part of the Union.Under the circumstances, we cannot see that any sound purpose wouldbe served in having the type of meeting you propose and we must thereforedecline to consider the matters referred to in your letter of May 31st as thelegitimate subject of a grievance of a general nature.On June 13, the Union requested the American Arbitration Association toarbitrate the issue.The respondent, although at first refusing to refer thematter to arbitration, subsequently consented that there be submitted the ques-tion of whether the matter was arbitrable within the meaning of the 1943 con-tract.On July 2, the Union filed its original charge herein and later attempted towithdraw from the arbitration proceedings.The arbitrator issued a decisionon November 10, 1944 holding, in effect, that these rules were simply a guidefor the benefit of employees and supervisors and were not "definitive," in thatthese rules did not prejudice the right of the Union to protest any specificpenalty assessedHe found, therefore, that the issuance of the Manual did notconstitute a violation of the terms of the contract between the Union and therespondent.He did not decide whether or not the issuance of the Manual with-out consulting the Union was a refusal to bargain.He specifically stated he hadinterpreted the question only within the framework of the contract.The respondent now contends that it has discharged its obligation to bargaincollectively on this issue by following the grievance procedure "to the terminalpoint agreed upon in the contract."(2)Overtime workDuring the week following V-J Day, August 14, 1945, the respondent discon-tinued its 48-hour schedule for employees in the Canton and Gambrinus plants,with the exception of a number of employees in certain departments, and revertedto a 40-hour week.About 25 percent of the employees in about 80 percent of thedepartments worked overtime during the week beginning August 19.This num-ber, instead of decreasing as contemplated, increased to the point where, by October7,approximately 50 percent of the employees in approximately 95 percent of thedepartments were working overtime.The respondent insists that employeeswere not required to work overtime and that the foreman merely "offered" workto employees who volunteered for it.'8 G. H Turner, supervisor of labor relations, testified as follows concerning the methodof obtaining overtime work.Q.Now, are you familiar with the matter of offering overtime _o employees invarious departments of both the bearing plant and the steel division in Canton andGambrinus?A. Yes.Q And on what basis, to your knowledge, was that offered to employees?A On a voluntary basis, either daily or weekly.Q. And by a voluntary basis, you mean what?A. The employee is asked whether or not he will work overtime, and dependingupon his consent, he works or he does not work.Q.Would there be any penalty involved if the employeefailed to show up on oneof these days that overtime was offered'?A. No there would not. 514DECISIONS OF NA CTONAL LABOR RELATIONS BOARDThe Union was not consulted about this progressive increase in working hoursfor a substantial percentage of the respondent's employees,nor aboutthe methodof supplying its overtime needs.On September 10 the Union wrote the respond-ent protesting the increased work schedule, and stating that the employees wouldwork the 48-hour schedule for a week, but that, beginning on September 17, "allmembers will be instructed to report for work on the work schedules as providedby the contract-five days per week, eight (8) hours per day, Monday throughFriday."No change in the respondent's work schedule back to a uniform 40hours per week having occurred by Saturday, September 22, a day when employeeswere generally asked to work overtime, a picket line was thrown around thedepartments in controversy with the result that only about 2 percent of theemployees in these departments reported for work on that day.The respondenturges as adefense that the employees were willing to workovertime but that the Union refused to allow them to do so, and that since nogrievance was filed by any aggrieved employee, there was a failure on the part,of the Union to resort to collective bargaining in the manner prescribed by thecontract between the parties.°-(3)The grievance in Department-180The processing of a grievance concerning an alleged change in the hours ofwork of employees in Department 180 was interrupted by a strikeThis grievancehad gone through the four steps of the grievance procedure and 'a demand forarbitration bad been made by the Union. On October 19 the respondentnotifiedthe American Arbitration Association of the strike, asserting its belief thatthe strike was called in breach of the Union's contract, stated that it did notintend to proceed with performance under the contract, and requested that thearbitration hearing be postponeduntilthe strike was terminated.On No-vember 19 the respondent wrote the Association and the Union advising themthat the respondent was ready to proceed with the hearingThe respondent,in itsbrief, urges in its defense that there was no refusal tobargain, but "merely a proper, insistence that bargaining proceed in the manneragreed upon "The respondent argues that the strike was in violation of itscontract with the Union and that the respondent was relieved of any duty tobargain with the Union until its employees returned to work.'The contractprovisions concerning overtime are as follows :The normal hours of work shall be eight(8) per day andforty (40) per week.The daily hoursof work shall be consecutiveexcept forsuch rest periods as may beprovidedinaccordance with practices heretofore prevailing in the plants of theCompany.There shall be no change in the daily hours of work unless such change be firstmutually agreed upon between the Company and the UnionHours worked in excess of eight(8) consecutive hours or in excess of a total offorty (40) hours in a work week shall be paid for at one and one-half times thenormal rateof pay.Overtimepayment shall be made on the basis of eitherdaily orweeklyovertime hours worked,but an employee shall not be paid both daily andweekly overtime for the same overtimehoursworkedA normal work week shallbe five(5) consecutive work days within seven(7) consecutive days.By mutualagreement between the Plant Grievance Committee and local plant management,employees who fail to complete the average hours worked in the department in whichthey are employedup to forty(40) hours in the five workdays withinthe workweek, may be permitted,ifwork is available,in the department in which they areregularly employed,tomake up time lost on the sixth or seventh day within thework week up to a maximum of forty(40) hours at their regular rates of pay withoutthe payment of overtimePlant operations as far as possible will be arranged on the basis of three (3)eight(8) hour turns per day, five(5) days per week, Monday throughO' riday. THE TIMKEN ROLLER BEARING COMPANY515(4)The sub-contracting of workFor many years the respondent has followed a policy of sub-contracting certainjobs, bothmaintenanceand production, to other employers.10A substantialnumber of these jobs are done in the respondent's own plants by skilled craftsmen,includingmillwrights, electricians, carpenters, painters, and welders, in theemploy of the sub-contractor. Inasmuch as they are not employees of the re-spondentthey are not within the unit represented by the Union.Others inthe same crafts, however, are employed by the respondent and are includedwithin the unit.Albert Donze, vice-president in charge of manufacturing, testi-fiedthat these employees are not sufficient in number to do all the work on thejobs requiring their particular skillsOn October 11, 1945, the Union wrote the respondent requesting a collectivebargaining meeting to discuss' this issueThe respondent, in a letter datedOctober 15, 1945, denied the request on the ground that the practice of sub-contracting work was exclusively a management affair and was not a propersubject for discussion with the Union. In its brief, the respondent contendsthat there is "nothing in the contract that precludes the Company from sub-contracting work," and inquires : "How are the contract rights, themanagementof the works and the direction of, the working forces, which are vested ex-clusively in the Company, to be given any effect if the determination of howwork is to be done can only be resolved after there has been Union approvalon the subject?" It insists that "an employer need not discuss every phase ofthe Company's businesswith the Union simply because a statement has beenmade by the Union that contemplated Company action affects `condition(s) ofemployment' . . . By this specious reasoning any matter can be made thesubject of collective bargaining."(5) Insufficient employees in the 10-inch millOn October 13, 1945, the respondent's employees on the night shift in the10-inchmill in the Gambrinus plant quit work in protestagainst ashortageof men on the shift.Here, as in the grievance relating to Department 180 therespondenturgesas a defense that the strike action taken by the Union servesto free the respondent from any duty to bargain with the Union about the causesof the strike until the employees return to work.The respondentsays in effectthat it has the right to insist that bargaining be done in theorderly mannercontemplated by the agreement arrived at as the result of collectivebargaining,and that since no grievance was filed until after the strike the respondent wasnot bound to discuss the matter prior to the filing of such grievance.(6)The maintenance workers' scheduleBeginning on October 7, 1945, the respondent changed the work schedule ofmaintenance employees in the bearing mills at Canton and Gambrinus with theresult that some of the maintenance work was required to be done on Saturdays10A list of 91 such sub-contractors was received in evidence,with whom the respondentis now doing business,Albert Donze,vice-president in charge of manufacturing,testifiedthat "approximately $2,000,000 worth of tools and equipment were sub-contracted to out-side concerns.Even back in 1919 and the early part of 1920."While the record containsno evidence as to the value of work now performed by sub-contractors, apparently it hasincreased rather than decreasedAt the time of the hearing approximately 200 men,employees of at least 6 companies other than the respondent, were performing work ofvarious kinds in the respondent's plants.712344-47-vol. 70-34 ,516DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Sundays." On Saturday, October 13, the employees affected by the changewere told to report for work on that day, and were advised that if they didnot show up they would not be permitted to work on the following MondayNo employees reported for work on Saturday.When they reported for work onMonday, they were sent home.The respondent defends its failure to discuss the change in its work schedulewith the Union, on the ground that since no grievances were filed on the subjectof the change in schedule and since a strike was called by the Union as theresult of the respondent's action in disciplining its employees, the respondentwas not bound to bargain with the Union until and unless the Union followedthe grievance procedure and called off the strike.(7)The pit-crane handsIn September, 1945, a grievance was filed by certain employees in Department199 concerning the practice of providing spell hands for pit crane operators. Thisgrievance was decided adversely to the Union by the foreman and superintendentof the department, and on October 8 the Union requested a combined.Step 3 andStep 4 meeting with C A. Blackmon, the respondent's superintendent of laborrelations.The respondent, on October 10, acceded to this request and a meetingwas set for October 18. The strike intervened on October 15. On the followingday the respondent wrote the Union that the meeting was "postponed, providedemployees on strike in our plants have not returned to work on their jobs by suchtime."The strike not having been terminated, the meeting was not held on theday scheduled.On November 19, 3 days after the termination of the strike, therespondent advised the Union that the conference on the grievance could beproceeded with "at a mutually convenient time after the National Labor RelationsBoard hearing is concluded."The processing of a grievance concerning an alleged change in the hours orwork of employees in Department 180 was similarly interrupted by the strike.This grievance had gone through the four steps of the grievance procedure and ademand for arbitration had been made by the Union. On October 19 the respond-ent notified the American Arbitration Association of the strike, asserted its beliefthat the strike was called in breach of the Union's contract, stated that it did notintend to proceed with performance under the contract, and requested that thearbitration hearing be postponed until the strike-was terminated.On November19, the respondent wrote the Association and the Union advising them that therespondent was ready to proceed with the hearing.The respondent, in its brief, urges in its defense that there was no refusal tobargain, but "merely a proper insistence that bargaining proceed in the manneragreed upon."The respondent argues that the strike was in violation of itscontract with the Union and that the respondent was relieved of any duty tobargain with the Union until its employees returned to work.ConclusionsThe respondent contends that the facts set forth above do not, when takentogether, amount to a failure on its part to bargain collectively with the Union.The issues raised by the record, and argued extensively in the briefs filed by theparties, reveal a wide divergence between the Union's conception,of the collectivebargaining relationship and that of the respondent.The undersigned believes" The revised schedule for maintenance employees was the same as that which had beenIn effect before the war. THE TIMKEN ROLLER BEARING COMPANY517that the respondent fundamentally misconceives its obligations in the collectivebargaining process.1'Many of the respondent's contentions may be disposed of by a reference to thegeneral principles underlying the collective bargaining relationship as they havebeen developed by the Board and the Courts.With respect to the contentionthat the execution of a contract is the "end result" of collective bargaining, andits corollary that thereafter the Board has no jurisdiction to order an employerto bargain, the Board has frequently held 13that the execution of a collective contract does not end the process of collec-tive bargaining, and that the interpretation and administration of a contractalready made and the settlement of disputes arising under any such contractare properly regarded as within the sphere of collective bargaining.That collective bargaining does not end with the signing of a contract has beenheld by the Supreme Court in theSandscase," and by Circuit Courts of Appealsin various cases. " In theNewark Morning Ledgercase the court said :There is nothing in the Act to indicate that its framers intended that itsforce should be expended after it had once operated to cause an employer tobargain collectively with his employees. In our view, if Congress hadintended that the duty to bargain collectively which it imposed should belimited in duration-it would have so provided in clear and specific terms,and thatcollective bargaining is thus seen to be a continuing process by which, as thelaw now recognizes, the relationship between the employer and the employeeis to be molded and the terms and conditions of employment frequentlymodified along lines which are mutually satisfactory to all concerned.Consistentlywith these principles, the Board has condemned refusal byemployers to bargain collectively concerning the disposition of grievances bothbefore '0 and after 17 execution of written agreements.The grievances thus found12The specific defenses of the respondent,previously set forth,are re-stated in its briefin 3 "basicpioposition" .(1)The purposesof the Actare to insure collective bargaining and the making ofcollective bargaining agreements between employers and labor organizations certifiedas representingthe majorityof the employees of such employers.(2) It is not a purposeof the Actto supervise compliance with collective bargain-ing agreements.(3) It is not a purpose of the Act to condoneor encourage unlawful conduct suchas breaches of collective bargaining contracts.18Matter of ConsolidatedAircraftCorporation,47 N. L.It. B. 694, at p.706.See also,Matter of Rapid RollerCo., 33 N.L. It. B 557;Matter of Carroll's Transfer Company,56N. L. It. B 935;Matter of Hughes Tool Company,56 N. L. R B. 981;Matter of U. S.Automatic Corporation,57 N. L. It. B. 124;Matterof TheAlexander Milburn Company,62 N. L It. B. 48214N. L. R. B. v SandsMfg.Co., 306U. S. 332.35 SeeN. LR B v. Newark Morning Ledger Co.,120 F. (2d) 262(CC.A 3),cert.denied 314 U S 693,N L R B v HighlandShoe,Inc,119 F (2d) 218 (C. C. A 1) ;N L R B v Highland Park MfgCo., 110 F (2d) 632 (C C. A 4)1°Matter of Railway BearingCo., Inc., 1N. L.R B. 651 ;Matter of TheBossManufac-turing Company,3 N. L. R B. 400;Mattes of American HairdFelt Company,19 N. L. It. B.202,Matterof Hoosier Veneer Coin pony,et al., 21 N. L. R. B 907 ,Matter of TheArundelCorporation,59 N. L R B. 505;Matter of Inter-CityAdvertisingCo.,61 N L. It. B 1377;Matter of Ross Gear and Tool Company,63 N. L. It.B. 1012.17Matter of Rapid RollerCo.,33 N. L. It. B.557 ;Matter of Hughes Tool Company,56N. L. It. B. 981 ;Matter of U. S. Automatic Corporation,57 N. L.R B 124;Matter ofThe Alexander Milburn Company,62 N. L.It. B. 482. 518DECISIONSOF NATIONALLABOR-RELATIONS BOARDJo be within the scope of collective bargaining have included changes in workschedules,as intheInter-Citycase, cited above. In that case the employerrearranged the working hours of transmitter operators, a change which madenecessary the discharge of one operator.Later, another operator was trans-ferred from work on the transmitter to the control room, and another employeehired to take his place on the transmitter.These changes were made unilaterallyby the employer through arrangements with the individual employees concernedand, in the instant case, without consulting the Union.The Board found thatthe employer had failed to bargain collectively.Without attempting generally to delimit the subject matter properly includedwithin the scope of collective bargaining,'e it seems apparent that the respondent'ssystem of sub-contracting work fray vitally affect its employees by progressivelyundermining their tenure of employment in removing or withdrawing moreand more work, and hence more and more jobs, from the unit. Of equal concernto the employees are the rules which regulate their everyday life in the factory,and the hours they are asked or required to work. It is the respondent's duty tosit down and discuss these matters with the Union when requested to do so.19During such discussion it may develop, for example, that the Union will engageto supply sufficient skilled labor in the crafts in question, so that more workmay be clone by the respondent's employees and less by workers outside the unit;itmight be that the respondent will convince the bargaining representative thatthere is no reasonable alternative to a continuation of the respondent's presentpractice in this respect; or some other and presently unthought of solution.agree-able to both parties may suggest itself.On none of the issues now dividing the parties is the respondent compelled toreach an agreement with the UnionMuch less, as the respondent's brief seemsto imply, would it be required to accedein tototo the demands of the bargaining,representativeThe requirement is that the respondent consult with the Unionand explore in good faith the possibility of reaching an agreement so that, inconformity with the purposes of the Act, the matter may be removed,so far as ispossible, as a cause of Industrial strife.The authority of the Union to represent the employees stems iron the factof its majority status, and is statutory rather than contractual in character.Thechoice of a bargaining agent by a majority of the employer's employees does not niand of itself require that the employer make any change in,wages, hours of em-ployment, or other conditions of workHowever, if he decides, subsequent to thetime the union is designated, that he wishes to raise or lower their rate of pay,lengthen or shorten their hours of work, or institute a different system of -seniority, he no longer remains. free simply to announce such new conditions andrules as suit himEven though the union has not yet approached him for col-1" It may be noted,however, that unions have come to bargain with employers on varioussubjects which were formerly deemed,to be reserved as management prerogatives. In theladies' garment industry, agreements with the union "specify the conditions under whichan employer.may reorganize his business,or enter into another partnership,or send mate-rials to other firms for fabrication, or introduce a work-week as opposed to a piece-workbasis of wage payments"Pierson,Collective Bargaining Systems(1942) 32; Carsel, AHistory ofthe Chicago Ladies Garment Workers Union(1940)226-228;U. S. Bureau ofLabor Statistics,Bull. No 686 (1942)214-216In coal mining,the unions participate in the control of "All aspects of the productiveprocess which affect the miner's opportunity to earn a living."Saffern,The Coal Miners'Struggles for Industrial Status(1926) 359, 3761"The sub-contracting of work was done pursuant to a policy adopted by the respondentprior to the advent of the bargaining representative.Hence there is no question of unilat-eral action taken without consultation with the Union in the first instanceThe failureto bargain dates from October 15, 1945, when the respondent replied to the Union's letterof Octobei 11 on this subject THE TIMKEN ROLLER BEARING COMPANY519lective bargaining conferences lie must notify it of a contemplated change andoffer to bargain with it about the matter20 Similarly, the employer can no longermake the adjustment by individual,bargaining,as it attempted to do in thiscase whenit individually "offered" employees overtime workThe respondent's contention that the "management clause" in the 1943 con-tract served to relieve it of the necessity for bargaining with the Union as tosuch matters which may come under a broad interpretation of this clause, iswithout merit.Without discussing whether or not more specific language in thecontract would have given the respondent the right to refuse to bargain as to suchmatters as are found to be violations of Section 8 (5) herein, the undersignedfinds that the "management clause" as presently written cannot in any eventproperly be construed to cover the situation here for the reason that it is notspecific but is, on the contrary, vague and uncertainTo construe the phrases"management of the works" and "direction of the working forces" as a grant ofpower to the respondent unilaterally to change the working conditions or hoursof employment, would slake a nullity of Section 8 (5) of the Act It cannot besupposed that the Union relinquished its right, granted by the Act, to bargain forthe employeesat any time bysuch language as this.Itmay be assumed, as the respondent has indicated, that "an employer neednot discuss every phase of the Company's business with the Union ..."However, this may be, it is clear to the undersigned that its failure and refusal todo so as to the matters herein involved is violative of the purpose of the Act.Nor does the fact that none of the respondent's employees has filed a grievancein connectionwith the overtime work dispute, or other disputes, affect the re-spondent's responsibility to bargain upon suchissueswhen requested to do soby the Union It is doubtful that any employee of the respondent would feelaggrieved by the there offer of overtime work which he was privileged to acceptor refuseThe employees as a group, however, might consider themselves seriouslyaffected by a system which lengthened the work week foi some but not for others,and mightreasonably feel that their group solidarity was threatened by theintroduction within the group of a competition destructive of collectiveaction.As the Supreme Court pointed out in J. I.Case: 21The practice and philosophy of collective bargaining lookS, with suspicion onsuch individual advantage, . . . advantages to individuals may proveas disruptive of industrial peace as disadvantages.They are a fruitful way'of interfei ing with organization and choice of representatives ; increasedcompensation, if individually deserved, is often earned at the cost of breakingdown some other standard thought to be for the welfare of the group, andalways creates the suspicion of being paid at the long range expense of thegroup as a whole. Such discriminations not infrequently amount to unfairlabor practices.The workman is free, if he values his own bargaining posi-tionmore than that of the group, to vote against representation; but themajority rules, and if it collectivizes the employment bargain, individualadvantages or favors will generally in practice go in as a contribution to thecollective result.The court further pointed out in theRailroad Telegrapherscase :.22...exceptional situations often have an importance to the whole be-cause they introduce competitions and discriminations that are upsetting20 For an extended discussion of the relationship between,the employer and the unionafter the designation of a union as collective bargaining representative,see-MajorityRule in Collective Bargaining,by Ruth Weyand, in Columbia Law Review, Vol XLV, page556 (July 1945)21J. I.CaseCo. v. N.L. R. B.,321U. S. 332, at p. 338.22The Order of Railroad Telegraphers v. Railway Express Agency, Inc.,321 U. S. 342,346-7. 520,DECISIONSOF NATIONALLABOR RELATIONS BOARDto the entire structure.Hence effective collective bargaining has beengenerally conceded to include the right of the representatives of the unitto be consulted and to bargain about the exceptional as well as the routinerates,rules,and working conditions . . . But the company did notobserve the right of the representatives- of the whole unit to be notified anddealt with concerning a matter which from an employee's point of view maynot be exceptional or which may provide a leverage for taking away otheradvantages of the collective contract.In short, after the advent of the collective bargaining representative, not onlydoes unilateral action by the employer taken without consultation with the bar-gaining agent, on any matter relating to rates of pay, wages, hours of employment,or other conditions of employment, become' proscribed, but so does bargainingwith any individual employee.With the certification of the bargaining representative, the establishment ofworking conditions in a plant becomes, in effect, a governmental process. InSteele v. Louisville d Nashville R. Co.,3the court held, with respect to the Rail-way Labor Act :We think that the Railway Labor Act imposes upon the statutory repre-sentative of a craft at least as exacting a duty to protect equally the interestsof the members of the craft as the Constitution imposes upon a legislatureto give equal protection to the interests of those for whom it legislates.Congress has seen fit to clothe the bargaining representative with powerscomparable to those possessed by a 'legislative body both to create and restrictthe rights of thosewhom it represents . . .Instead of performing only the limited function of periodically fixing the'rulesgoverning employment as the respondent views it, collective bargaining hascome to mean a system whereby employees participate through democraticallychosen representatives in the control of their conditions of employment, notmerely in making the rules but in their interpretation and execution.The sub-stitution of this process for direct negotiations between employer and employeeeliminates the autocratic power of the employer and establishes in the planta form of industrial democracy, paralleling and implementing the political democ-racy which the employee enjoys outside the plant.That the establishment ofworking conditions in industry is, after the advent of the collective bargainingrepresentative, essentially,a governmental process, was noted by the Court inN. L. R. B. v. Highland Park Mfg. Co .24where it was . held :The purpose of the written trade agreement is, not primarily to reducetowriting settlements of past differences, but to providea statement ofprinciples and rules for the orderlp government of the employer-employeerelationshipin the future.The trade agreement thus becomes, as it were,the industrial constitution of the enterprise, setting forth the broad generalprinciplesupon which the relationship of employer and employee is to beconducted.Wages may be fixed by such agreements and specific mattersmay be provided for; bn* the thing of importance is that the agreement setsup a modus vivendi, under which employer and employee are to carry on. Itmay be drawn so as to be binding only so long as both parties continue togive their assent to it; but the mere fact that it provides a frameworkwithin which the process of collective bargaining maybecarried onis ofincalculable value in removing the causes of industrial strife. If reason and23 323 U. S. 192.@4110 F. (2d) 632 (C. C. A. 4). THE TIMKEN ROLLER BEARING COMPANY521not force is to have sway in industrial relationships, such agreements shouldbe welcomed by capital as well as by labor.They not only provide standardsby which industrial disputes may be^'adjusted, but they add dignity to theposition of labor and remove the feeling on the part of the worker that heis a mere pawn in industry subject to the arbitrary power of the employer.[Italics supplied.]Nor are the obligations of the employer, as outlined above, changed by theintervention of a strike.The exclusive right to handle grievances for employeeswithin the unit is not something which the respondent has granted the Union asa concession, or in trade for a consideration, to be withdrawn if the considerationfails, but a right given the bargaining agent by the Act.As the Board held intheColumbian Enamelingcase," where the Union called the employees on strikeduring the life of a contract containing a no-strike clause:Employees do not cease to be such because they have struck. Collectivebargaining is an instrument of industrial peace.The need forits use isas imperative during a strike as before a strikeBy means of it a settle-ment of a strike may be secured.To hold that the respondent was under no obligation to discuss with the Unionthe grievances of employees on strike would be to relegate them to the positionof having to bargain individually with their employer, or to 'leave grievancesunredressed.Neither of these alternatives is tenable.The right of the re-spondent's management to speak for the respondent on corporate matters wouldnot be affected by a contract violation by the management. So here, the Unionremained'the sole bargaining agent of the respondent's employees within theunit, regardless of whether the strike of October 15 was in violation of theUnion's contract.If the respondent felt itself legally injured by the act of theUnion in calling the strike, it could have sought such redress as local or Statelaws might have afforded it. It was not within its province to attempt to dis-cipline the collective bargaining representative of its employees by refusing toaccord it the recognition guaranteed by the Act.The undersigned finds that the respondent, by unilaterally issuing an em-ployees'manual, or rule book,20 without consultation with the Union and byrefusing to discuss the matter with the Union ; by requesting the employees towork overtime without consultation with the Union ; by unilaterally effecting achange in the working conditions of the employees in Department 180 and re-fusing to discuss the matter with the Union; by refusing to negotiate with theUnion regarding the sub-contracting of work; by refusing to bargain concerninga lack of sufficient employees in the respondent's 10-inch mill ; by refusing to,bargain concerning the working schedules of maintenance employees; and byrefusing to bargain with the Union with respect to the working schedules of pitcrane hands in Department 180, the respondent has failed and refused to bargaincollectively, and has thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.25N. L. R B. v. Columbian Enameling and StampingCo., 306 U. S. 292,affirming 96Fed. (2d)948 (C.C.A 7), setting aside 1 N L.it.B 181 on other grounds. See also:N. L. R B. v. Reed&Prince Mfg.Co., 118 F.(2d) 874(C C A. 1),enforcing 12 N. L. it. B.944, cert. denied 313 U. S 59520Cf.Matter of The Emerson Electric Manufacturing Company,13 N. L R. B. 448.In this case the complaint alleged the unilateral issuance of a rule book as a violation ofSection 8(1) of the Act as constituting "interference,restraint,and coercion"The Board,in the circumstances of the case,found that the respondent's issuance of the rule bookwas not violative of Section 8 (1) of the Act.Whether it constituted a refusal to bargainin violation of Section 8 (5) of the Act was not in issue. DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference, restraint, and coercion1.The bulletin board issueIn accordance with the -terms of the 1943 contract, the Union maintainsbulletin boards in the plant for notices "pertaining exclusively to Union affairs "From time to time plant 'police have removed from these boards material whichthe respondent's officers have deemed not to pertain "exclusively" to unionmatters'?These removals have been made pursuant to the joint decision ofthree of the respondent's higher supervisory employees, who instituted a com-mittee for that purpose, without consultation with the Union.The Union urges that the respondent's failure to consult with it prior toremoving material from the boards constitutes interference, restraint, andcoercion.The undersigned does not agree. True, the respondent's failure toconsult with the Union is of a piece with its narrow conception of its obliga-tion to bargain collectively.But if the respondent will bargain in good faithwith the Union upon all natters pertaining to the working conditions of itsemployees, controversies such as that pertaining to the bulletinf boards will notbe likely to arise, or, if they arise, are more likely to be resolved in a coopera-tive spirit without the intervention of the Board. In the meantime, and inthe absence of any clear evidence that the respondent intended to disparagethe Union, the undersigned finds that by its actions in connection with thebulletin boards the respondent did not engage in any unfair labor practice.There is some evidence in the record that the respondent construed over-strictly the check-off provisions of the 1943 contract, by insisting upon thecorrect spelling of the names of union members submitted to it, and otherevidence that on isolated occasions certain foremen made disparaging remarksconcerning the Union and that one foreman instructed another supervisoryemployee to watch a union member. The evidence falls short, however, ofsupporting a finding that the respondent thereby interfered with, restrained,and coerced its employees. It is hereinafter recommended that the complaintbe dismissed as to these matters.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and have led and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V..THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action which the undersigned finds will effectuatethe policies of the Act.It has been found that the respondent has refused to bargain-collectivelywith the Union as the representative of its employees in an appropriate unit.In order to effectuate the policies of the Act, the undersigned will recommendthat, upon request, the respondent bargain collectively with the Union as the27On one occasion the plant police, on instructions from management,removed an articlepraising a candidate for political office favored by the Union and attacking his opponent.On another occasion, appeals directed to members of the Union urging them to contributeto Red Cross drives and'blood banks were similarly removed. THE TIMKEN ROLLER BEARINGCOMPANY523,exclusive representative of its employees in the appropriate unit, in respect torates of pay, wages, hours, and other terms and conditions of employment, andspecifically that it bargain collectively with respect to the employees manual,the question of overtime, the changing of working conditions in Department 180rthe sub-contracting of work, the lack of sufficient employees in the 10-inch mill,the working schedules of the maintenance employees, and the working schedulesof the pit-crane hands.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONOLUSIONS OF LAW1.United Steelworkers of America (C. I. 0 ), is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All production and maintenance workers in the respondent's bearing, steel,and tube plants at Canton, Ohio, its bearing, steel, and tube plants at Gam-brinus,Ohio, and its plants at Wooster, Mt. Vernon, and Columbus, Ohio,excluding foremen, assistant foremen, or supervisors in charge of any class oflabor, bricklayers, watchmen, guards, factory clerks or other clerical workersand salaried employees, constitute a unit appropriate for collective bargainingwithin the meaning of Section 9 (b) of the Act.3.United Steelworkers of America (C. I. 0.), was on July 14, 1942, and atall times thereafter has been, the exclusive representative of all the employeesin such unit for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.4.By refusing to bargain collectively with United Steelworkers of America,(C. I 0.), as exclusive bargaining representative of the employees in theappropriate unit, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section8-(1) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and,conclusions of law, theundersigned recommends that The Timken Roller Bearing Company, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Steelworkers of America(C. I. 0.) as the exclusive representative of all production and maintenanceemployees in the respondent's bearing, steel, and tube plants at Canton, Ohio,its bearing, steel, and tube plant at Gambrinus, Ohio, and its plants at Wooster,Mt.Vernon, and Columbus, Ohio, excluding foremen, assistant foremen, orsupervisors in charge of any class of labor, bricklayers, watchmen, guards,factory clerks or other clerical workers, and salaried employees, in respect torates of pay, wages, hours of work, and other conditions of employment, andparticularlywith respect to the employees manual, the question of overtime,the change of working conditions in Department 180, the sub-contracting ofwork, the lack of sufficient employees in the 10-inch mill, the working schedulesof the maintenance employees and the working schedules of the pit crane hands,upon all of which it has been found that the respondent has failed or refusedto bargain ;(b)Unilaterallymaking changes without consulting the Union referred toabove with respect to rates of pay, wages, hours of work, and other conditions 524DECISIONSOF NATIONALLABOR RELATIONS BOARDof employment and particularly with respect to such matters referred to inparagraph 1 (a) above;(c)Any other acts in any manner interfering with the efforts of United Steel-workers of America(C. I. 0.) to negotiate on behalf of the respondent's employeesin the appropriate unit ;2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act;(a)Upon request,bargain collectively with United Steelworkers of America{C. I. 0) as the exclusive representative of all production and maintenanceemployees in the respondent's bearing,steel, and tube plants at Canton, Ohio,its bearing,steel, and tube plants at Gambrinus,Ohio, and its plants at Wooster,Mt. Vernon,and Columbus,Ohio, excluding foremen, assistant foremen, or super-visors in charge of any class of labor,bricklayers,watchmen, guards, factoryclerks, or other clerical workers,and salaried employees,in respect to rates ofpay, wages,hours of work and other conditions of work, and specifically thatit bargain collectively with respect to the employees manual,the question ofovertime,the changing of working conditions in Department 180, the sub-contract-ing of work,the lack of sufficient employees in the 10-inch mill,the workingschedules of the maintenance employees and the working schedules of the pitcrane hands ;(b)Post immediately in conspicuous places throughout its Canton,Gambrinus,Wooster, Mt.Vernon, and Columbus,Ohio, plants,copies of the notice attachedhereto and marked "Appendix A." Copies of said notice,to be furnished by theRegional Director for the Eighth Region, shall,after being duly signed by therespondent's representative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty(60) consecutive days thereafter, inconspicuous places, including all places where the respondent customarily postsnotices to its employees.Reasonable steps shall be taken by the respondent toinsure that said notices are not altered,defaced, or covered by any other material ;(c)File with the Regional Director for the Eighth Region on or before ten (10)days from the receipt of this Intermediate Report, a report in writing settingforth in detail the manner and form in which the respondent has complied withthe foregoing recommendations.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report the respondent notifies the Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the allegations of the complaint be dismissedinsofar as they allege that the respondent interfered with, restrained, and coercedits employees by tearing down material from thei Union's bulletin boards, byrefusing to check off the dues of employees,by making statements in disparage-ment of the Union, and by engaging in surveillance.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective November 27,1945, any party or counsel for the Board may, within fifteen(15) days from thedate of the entry of the order transferring the case to the Board,pursuant toSection 32 of Article II of said Rules, and Regulations,filewith the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing,,setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding(including rulings upon all motionsor objections)as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of THE TIMKEN ROLLER BEARING COMPANY525exceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.HORACE A. RuoKEL,Trial Examiner.Dated February 6, 1046.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not refuse to bargain collectively with the United Steelworkersof America (C I 0.) as the exclusive representative of the employees inthe unit described below.We will not unilaterally make any changes with respect to rates ofpay,wages, hours of work, and other conditions of employment, andparticularly with respect to the Employees' Manual, the question of over-time, the change of working conditions in Department 180, the sub-con-tracting of work, the lack of sufficient employees in the 10-inch mill, theworking schedules of the maintenance employees and the working schedulesof the pit crane hands, without prior consultation with the Union referredto above.We will not in any manner interfere with the efforts of the United Steel-workers of America (C. I 0.) to negotiate on behalf of our employees inthe appropriate unit.-We will bargain collectively with United Steelworkers of America(C. I. 0 ) as the exclusive representative of our employees in the bargain-ing unit described below.The bargaining unit is :All production and maintenance employees in our bearing, steel andtube plants at Canton, Ohio, our bearing, steel and tube plants atGambrinus, Ohio, and our plants at Wooster, Mt. Vernon and Columbus,Ohio, excluding foremen, assistant foremen, or supervisors in chargeof any class of labor, bricklayers, watchmen, guards, factory clerks,or other clerical workers, and salaried employees------------------------------Employer.By ------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.